IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,133-02


                 EX PARTE MONICA MELISSA PATTERSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-0623-16-G(1) IN THE 370TH DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder, theft, misapplication of fiduciary property, and

criminal attempt (theft), and sentenced to Life without parole, seventy-five years, 4 years, and 15

years imprisonment, respectively. The Thirteenth Court of Appeals affirmed her conviction.

Patterson v. State, 606 S.W.3d 3 (Tex. App.—Corpus Christi 2020, pet. ref’d). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On May 11, 2022, this Court denied application number WR-91,133-02 without written

order. However, Applicant filed an amended writ application in the county prior to this Court’s

action, although it was not received by this Court until afterwards. See Ex parte Saenz, 491 S.W.3d
                                                                                                     2

819, 825 (Tex. Crim. App. 2016) (“[T]he plain language of Article 11.07 permits this Court’s

consideration of amended or supplemental claims filed by an applicant before final disposition of

an application[.]”).

       Applicant contends that she is actually innocent, and that her trial counsel was ineffective.

Applicant has alleged facts that, if true, might entitle her to relief. Strickland v. Washington, 466

U.S. 668 (1984); Ex parte Elizondo, 947 S.W.2d 202, 208 (Tex. Crim. App. 1996). Accordingly,

the record should be developed. The trial court is the appropriate forum for findings of fact. TEX .

CODE CRIM . PROC. art. 11.07, § 3(d). Therefore, we now reconsider and withdraw our previous

denial on our own motion, and remand this application to the trial court for further findings of fact

and conclusions of law regarding Applicant’s claims of actual innocence and ineffective assistance

of counsel. Tex. R. App. P. 79.2(d).

       The trial court shall order trial counsel to respond to Applicant’s claims. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). It appears that Applicant

is represented by counsel. If the trial court elects to hold a hearing, it shall determine if Applicant

is represented by counsel, and if not, whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent her at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

       The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also address

Applicant’s claim of actual innocence. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claims.
                                                                                                       3

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: JULY 27, 2022
Do not publish